                                                     Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 1 of 14
    JS 44 (Rev. 06/17)                                                                                CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

                                                                                                                                         ~~fnEfR~~Ji~, Postmaster General, United States Postal Service

          (b) County of Residence of First Listed Plaintiff                                   _L_a_n_c_a_s_te_r______                      County of Residence of First Listed Defendant
                                                      (EXCEPT IN US. PLAINTIFF CASES)                                                                                             (IN US. PLAINTIFF CASES ONLY)
                                                                                                                                           NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                        THE TRACT OF LAND INVOLVED.


          (c)       Attorneys (Firm Name, Address, and Telephone Number)                                                                    Attorneys (If Known)
    David W. Crossett, Esquire
    Cornerstone Law Firm, LLC
    8500 Allentown Pike, Suite 3, Blandon, PA 19510

    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in one Box for Plaintiff
                                                                                                                                     (For Diversity Cases Only)                                                                    and One Box for Defendant)
    0 I          U.S. Government                                  0 3    Federal Question                                                                      PTF                       DEF                                                      PTF      DEF
            "       Plaintiff                                              (US. Government Not a Party)                         Citizen of This State          0 I                       0 I                  Incorporated or Principal Place      0 4      0 4
                                                                                                                                                                                                                of Business In This State

(    w' J S . Government                                          0 4 Diversity                                                 Citizen of Another State             0 2                  0         2         Incorporated and Principal Place                                        0 5      0 5
\...'.:./·'Defendant                                                       (Indicate Citizenship of Parties in Item /ll)                                                                                         of Business In Another State

                                                                                                                                Citizen or Subject of a              0 3                  0         3         Foreign Nation                                                          0 6      0 6
                                                                                                                                  Forei n Coun
    IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                                                       Click here for: Nature of Suit Code Descri tions.
    ~   j;, ;<i,.:'{P:,€0Nii:~€'.Il~·~:"":;;'?Y;1~'.!'v:rc;                                                                     l:i:'lF(!)RJ<lEIHll!TRElPl!lN~E:it:\!;4'~; .~~~Bl~NKRl1TR'll€Y?:i;;:l;;,i,:f'l$ . ;;$,:f;i(;)11'HERiS'll'.&1llJ:JJES;$$~'···

    0     110  Insurance                                           PERSONAL INJURY                  PERSONAL INJURY             0 625 Drug Related Seizure                   0 422 Appeal 28 USC 158                                                        0 375 False Claims Act
    0     120  Marine                                         0 3 !0 Airplane                   0 365 Personal Injury -               of Property 2 l USC 88 l               0 423 Withdrawal                                                               0 376 Qui Tarn (3 l USC
    0     130  Miller Act                                     0 315 Airplane Product                     Product Liability      0 690 Other                                                    28 USC 157                                                                  3729(a))
    0     l 40 Negotiable Instrument                                    Liability               0 367 Health Care/                                                                                                                                          0 400 State Reapportiomnent
    0     l 50 Recovery of Overpayment                        0    320 Assault, Libel &                Pharmaceutical                                                      "'1..r<>..'i"'"e."'"R""'6""'P"'E"'R"'1lY"',--,:"",ru=G'..-H""T""s"'t-:~..i""';",.-i' o   4 !0Antitrust
               & Enforcement of Judgment                                Slander                        Personal Injury                                                        0 820 Copyrights                                                                  0   430 Banks and Banking
    0     151 Medicare Act                                    0    330 Federal Employers'              Product Liability                                                      0 830 Patent                                                                      0   450 Corrunerce
    0     152 Recovery of Defaulted                                     Liability               0 368 Asbestos Personal                                                       0 835 Patent - Abbreviated                                                        0   460 Deportation
               Student Loans                                  0    340 Marine                           Injury Product                                                                           New Drug Application                                           0   470 Racketeer Influenced and
               (Excludes Veterans)                            0    345 Marine Product                   Liability                                                             0 840 Trademark                                                                           Corrupt Organizations
    0     153 Recovery of Overpayment                                   Liability                PERSONAL PROPERTY                                                                              'fAJ!,; E                   RJ'1?,Yv.,0.;1>1:i;: 0                  480 Consumer Credit
               of Veteran's Benefits                          0    350 Motor Vehicle            0 370 Other Fraud        0 7 !0 Fair Labor Standards                          0 861 HIA (1395fl)                                                                0   490 Cable/Sat TV
    0     160 Stockholders' Suits                             0                                 0 371 Truth in Lending                  I
                                                                   355 Motor Vehicle                                                                                          0 862 Black Lung (923)                                                            0   850 Securities/Corrunodities/
    0     190 Other Contract                                           Product Liability        0 380 Other Personal                                                          0 863 DIWC/DIWW (405(g))                                                                  Exchange
    0     l 95 Contract Product Liability                     0    360 Other Personal                  Property Damage                                                        0 864 SSID Title XVI                                                              0   890 Other Statutory Actions
    0     196 Franchise                                                Injury                   0 3 85 Property Damage                                                        0 865 RSI (405(g))                                                                0   891 Agricultural Acts
                                                              0    362 Personal Injury -               Product Liability                                                                                                                                        0   893 Enviromnental Matters
                                                                                                                                                                           """=========....,...,.i 0
                                                                                                                                                                            ~(~~EEDE~,'}l~,Sfil:ES1'
                                                                                                                                                                                              ;;,-
                                                                                                                                                                                                                                                                    895 Freedom oflnformation
                                                                                                                                                                                                                                                                        Act
    0     210 Land Condemnation                                                                                                                                              0 870 Taxes (U.S. Plaintiff                                                    0 896 Arbitration
    0     220 Foreclosure                                                                                                               Income Sfcurity Act                                    or Defendant)                                                0 899 Administrative Procedure
    0     230 Rent Lease & Ejectrne t                                                           0 510 Motions to Vacate                                                      0 871 IRS-Third Party                                                                Act/Review or Appeal of
    0     240 Torts to Land                                                                              Sentence                                                                              26 USC 7609                                                        Agency Decision
    0     245 Tort Product Liability                                                            0   5 30 General                                                                                                                                            0 950 Constitutionality of
    0     290 All Other Real Property                                  er. w/Disabilities ~     0   535 Death Penalty           ~J}?fa*4}ift5lMMIGR&:I1QNtC~~L;~~                                                                                                 State Statutes
                                                                    Employment                      Other:                      0 462 Naturalization Application
                                                              0 446 Amer. w/Disabilities -      0   540 Mandamus & Other        0 465 Other Im1nigration
                                                                    Other                       0   550 Civil Rights                    Actions ~
                                                              0 448 Education                   0   555 Prison Condition
                                                                                                0   560 Civil Detainee -
                                                                                                         Conditions of
                                                                                                         Confinement

                    GIN (Place an "X" in One Box Only)
                0 iginal      0 2 Removed from                                       0    3    Remanded from               0 4 Reinstated or           0 5 Transferred from                                  0 6 Multidistrict                                              0 8 Multidistrict
                   oceeding                          State Court                               Appellate Court                 Reopened                       Another District                                                Litigation -                                       Litigation -
                                                                                                                                                              (specijj;)                                                      Transfer                                           Direct File
                                                                    Cite the U.S. Civil Statute under which you are filing (Do not cite)urisdictional statutes unless diversity):
    VI. CAUSE OF ACTION i-;4~2~U.:.·.:::S~.C~...,;:s,,;:s.~=:,;;,i,,u....,2:.,i0::,i.O:.i.::O~e-~2-=a!:..!n~d.:2~00~0~e:.::-3~a,,,_·~42=i_il~u~.s~.c~.~1.!...i9~8u_7s.,a....___ _ _ _ _ _ _ _ _ _ _ _ __
                                                                    Brief description of cause:                                                    1


                                                                     Reli ious discrimination                                                      !

    VII. REQUESTED IN                                               0     CHECK IF THIS IS A CLASS ACTION                          DEMAND~                                                           CHECK YES only i                                                             complaint:
         COMPLAINT:                                                       UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND                                                                      ONo
    VIII. RELATED CASE(S)
                                                                        (See instructions):
                  IF ANY                                                                                                                                                           DOCKET NUMBER
    DATE                                                                                                                                   ECORD
    05/01/2019
    FOR OFFICE USE ONLY

         RECEIPT#                                     AMOUNT                                                                                              JUDGE                                                               MAG.JUDGE
                           Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 2 of 14
                                                            UNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose ofassignment to the appropriate calendar)

Address of Plaintiff: _ _ _ _ _ _ _ _1_2_R_id_g_e_d_a_l_e_A_v_e_n_u_e_,_N_e_w_P_ro_v_i_d_e_n_c_e_,_P_A_1_7_5_6_0_______

 Address of Defendant: _ _ _O_ffi_1c_e_o_f_F_e_d_e_r_a_IO_p_e_ra_t_io_n_s_,_P_.o_._B_o_x_7_7_9_6_0_,_w_a_s_h_in_g_t_o_n_,_D_.c_.2_0_0_1_3_ __

 p~~~~ci~~fuci~~ITTT~~~~ _ _ _ _ _ _H_o_l_~_o_o_d_,_L_a_n_c_a_s_t_e_r_C_o_u_n_fy_,_P_e_n_n_s_y_l_v_a_n_ia______


RELATED CASE, IF ANY:

Case Number: _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                      Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 I.    Is this case related to property included in an earlier numbered suit pending or within one year                          YesD                      NoD
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                          YesD                     NoD
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                             YesO                     NoD
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        YesO                       NoD
       case filed by the same individual?

I certify that, to my knowledge, the within case
this court except as noted above.
DATE:       05/01/2019                                                                                                                   Penna ID 313031
                                                                                                                                               Attorney l.D. # (if applicable)


CIVIL: (Place a '-i in one category only)

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

D          Indemnity Contract, Marine Contract, and All Other Contracts                    D i.         Insurance Contract and Other Contracts
D          FELA                                                                            D 2.         Airplane Personal Injury
D          Jones Act-Personal Injury                                                       D 3.         Assault, Defamation
           Antitrust                                                                       D 4.         Marine Personal Injury
           Patent                                                                          D 5.         Motor Vehicle Personal Injury
           Labor-Management Relations                                                      D 6.         Other Personal Injury (Please specifY): _ _ _ _ _ _ _ _ __
           Civil Rights                                                                    D 7.         Products Liability
           Habeas Corpus                                                                   D s.         Products Liability - Asbestos
           Securities Act( s) Cases                                                        D 9.         All other Diversity Cases
       10. Social Security Review Cases                                                                 (Please specifY): - - - - - - - - - - - - - - - - - -
       11. All other Federal Question Cases
              (Please specifY): - - - - - - - - - - - - - - - - - -



                                                                          ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

                   David W. Crossett
I , - - - - - - - - - - - - - - - - - - ' counsel of record or pro se plaintiff, do hereby certify:


      D       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:

      [Z]     Relief other than monetary damages is sought.


DATE      05/01/2019                                                                                                                                313031
                                                                                                                                          Attorney I.D. #(if applicable)

NOTE: A trial de novo will be a trial by jury only ifthere has

Civ 609 (5.2018)
                           Case 5:19-cv-01879-JLS   Document 1 Filed 05/01/19 Page 3 of 14
                                               UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION FORM
                      (to be used by counsel or prose plaintiff to indicate the category of the case for the purpose ofassignment to the appropriate calendar)

Address of Plaintiff: _ _ _ _ _ _ _1_2_R_i_d_g_ed_al_e_A_v_e_n_u_e_,_N_ew_P_r_o_v_id_e_n_c_e_,_P_A_1_7_5_6_0_______

 Address of Defendant: _ _ _O_ffi_1c_e_o_f_F_e_d_e_r_a_I_O_p_e_ra_t_io_n_s_,_P_.O_._B_o_x_7_7_9_6_0_,_W_a_s_h_i_ng_t_o_n_,_D_.C_._2_0_0_13
                                                                                                                                         _ __
 p~~~Aoo~m~~~~ocT~m~oo: _ _ _ _ _ _H_o_l_~_o_o_d_,_L_a_n_c_a_s_t_e_r_C_o_u_n_t_y_,_P_e_n_n_s_y_l_v_a_n_ia______


RELATED CASE, IF ANY:

Case N u m b e r : - - - - - - - - - - - - -                                                                                  Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 l.     Is this case related to property included in an earlier numbered suit pending or within one year                         YesD                   NoD
        previously terminated action in this court?

2.      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        YesD                   NoD
        pending or within one year previously terminated action in this court?

3.      Does this case involve the validity or infringement of a patent already in suit or any earlier                            YesD                  NoD
        numbered case pending or within one year previously terminated action of this court?

4.      Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                         YesD                  NoD
        case filed by the same individual?

I certify that, to my knowledge, the within case
this court except as noted above.
DATE         05/01/2019                                                                                                                   Penna ID 313031
                                                                                                                                            Attorney ID. #(if applicable)


CIVIL: (Place a '1 in one category only)

A.             Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

D       t.     Indemnity Contract, Marine Contract, and All Other Contracts                 D      t.   Insurance Contract and Other Contracts
D      2.      FELA                                                                         D      2.   Airplane Personal Injury
D      3.      Jones Act-Personal Injury                                                    D      3.   Assault, Defamation
D      4.      Antitrust                                                                    D      4.   Marine Personal [njury
D      5.      Patent                                                                       D      5.   Motor Vehicle Personal Injury
D      6.      Labor-Management Relations                                                   D      6.   Other Personal Injury (Please s p e c i f y ) : - - - - - - - - -
0      7.      Civil Rights                                                                 D      7.   Products Liability
D      8.      Habeas Corpus                                                                D      8.   Products Liability - Asbestos
DD     9.      Securities Act(s) Cases                                                      D      9.   All other Diversity Cases
       10.     Social Security Review Cases                                                             (Please s p e c i f y ) : - - - - - - - - - - - - - - - - -
D      II.     All other Federal Question Cases
               (Please s p e c i f y ) : - - - - - - - - - - - - - - - - -



                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

                    David W. Crossett
I , - - - - - - - - - - - - - - - - - ' counsel of record or pro se plaintiff, do hereby certify:


      D       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:

      [ZJ      Relief other than monetary damages is sought.


DATE         05/01 /2019                                                                                                                         313031
                                                                                                                                           Attorney !.D. #(if applicable)

NOTE: A trial de novo will be a trial by jury only ifthere has

Civ. 609 (5,2018)
                Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 4 of 14

                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                         CASE MANAGEMENT TRACK DESIGNATION FORM
                    GERALD E. GROFF                                               CIVIL ACTION

                     v.
MEGAN J. BRENNAN, POSTMASTER GENERAL,:
UNITED STATES POSTAL SERVICE         :                                            NO.

     In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
     plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
     filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
     side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
     designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
     the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
     to which that defendant believes the case should be assigned.

     SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

     (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )
     (b) Social Security - Cases requesting review of a decision of the Secretary of Health
         and Human Services denying plaintiff Social Security Benefits.                                  ( )
     (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )
     (d) Asbestos - Cases involving claims for personal injury or property damage from
         exposure to asbestos.                                                                           ( )
     (e) Special Management- Cases that do not fall into tracks (a) through (d) that are
         commonly referred to as complex and that need special or intense management by
         the court. (See reverse side of this form for a detailed explanation of special
         management cases.)




     5/1/2019                                                          Gerald E. Groff
     Date                                                                   Attorney for
     610-926-7875                   484-930-0054                          david@cornerstonelaw.us

     Telephone                           FAX Number                           E-Mail Address


     (Civ. 660) 10/02
            Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 5 of 14



CORNERSTONE LAW FIRM, LLC
David W. Crossett, Esq.
Penna. I.D. No. 313031
8500 Allentown Pike, Suite 3
Blandon, PA 19510
Telephone:    610-926-7875
Facsimile:    484-930-0054
Email: david@comerstonelaw.us

INDEPENDENCE LAW CENTER
Randall L. Wenger, Esq.
Penna I.D. No. 86537
Jeremy Samek, Esq.
Penna I.D. No. 205060
23 North Front Street
2nd Floor
Harrisburg, PA 17101
Telephone:    717-657-4990
Facsimile:    717-545-8107
Email: rwenger@indlawcenter.org
Email: jsamek@indlawcenter.org

CHURCH STATE COUNCIL
Alan J. Reinach, Esq. of counsel, pro hac vice pending
2686 Townsgate Rd
Westlake Village, CA 91361
Telephone:    805-413-7398
Facsimile:    805-497-7099
Email: ajreinach@churchstate.org

Attorneys for Plaintiff, GERALD GROFF

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD E. GROFF,
    Plaintiff
                                                   No. - - - - - -
       v.
                                                   COMPLAINT
MEGAN J. BRENNAN,
POSTMASTER GENERAL, UNITED                         JURY TRIAL DEMANDED
STATES POSTAL SERVICE,
     Defendant.,




                                               1
            Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 6 of 14



                                              PARTIES


       1.         Plaintiff, GERALD E. GROFF (hereafter "Groff') was employed by Defendant,

MEGAN J. BRENNAN, POSTMASTER GENERAL, UNITED STATES POSTAL SERVICE,

(hereafter "Agency") at the Holtwood, Pennsylvania post office. Groff is a member of the

Evangelical Christian Church, believes as a matter of religious conviction that he is required by

the Bible to honor Sundays as the "Lord's Day" as a unique and holy day of worship and rest for

the entire day and by not engaging in secular employment. At all times relevant herein, Plaintiff

is an employee protected by Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq.

and is a member of a protected class based on his religion - Evangelical Christian.

       2.         Defendant, MEGAN J. BRENNAN, Postmaster General, United States Postal

Service, is an employer as defined by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, et. seq.

                                   JURISDICTION AND VENUE

       3.         This action is brought to remedy religious discrimination. This action is

authorized and instituted pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e-G), 2000e-2 and 2000e-3(a); the Civil Rights Act of1991, 42 U.S.C. § 1987a.

       4.         Jurisdiction of this Court is invoked pursuant to Title 28 U.S.C. §§ 1331, 1337,

and 1339. Jurisdiction is founded upon the existence of a deprivation of Federal Civil Rights, a

substantial Federal question, and in the context of employment with the postal service, a subject

of commerce and a postal matter.

       5.         Venue is proper in the Eastern District of Pennsylvania pursuant to 42 U.S.C. §

2000e-5(t)(3) because Plaintiffs claim for relief arose out of his employment by Defendant in

Lancaster County, Pennsylvania, where all relevant events and omissions supporting Plaintiffs

claims for relief occurred.




                                                   2
               Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 7 of 14



          6.       Plaintiff filed EEO charges of religious discrimination charges challenging

disciplinary suspensions of seven (7) and fourteen (14) days pre-termination resulting in a Final

Agency Decision dated January 25, 2019.
          7.       Plaintiff timely files this Action within ninety (90) days of receipt thereof.
          8.       Plaintiff has therefore exhausted his administrative remedies, and timely filed this

action.
          9.       Subsequently, Plaintiff suffered a constructive discharge. He filed an EEO

alleging constructive discharge, and this EEO is being processed. Plaintiff intends to request a

Final Agency Decision, and amend his complaint herein at the appropriate time to include his

claims of constructive discharge.
                                DEMAND FOR JURY TRIAL

          10.      Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal

Rules of Civil Procedure.
                                      FACTUAL ALLEGATIONS

          11.      Plaintiff was hired to work as a Rural Carrier Associate ["RCA"] at the Holtwood

Post Office on or about July 14, 2012.

          12.      Since before he started working with the Defendant, Groff has been an

Evangelical Christian and attends Victory Church, Greenfield Campus in Lancaster, PA.

          13.      One of the important teachings of his church is to observe the Lord's Day as a day

of rest during which time secular work is not to be performed.

          14.      The Lord's Day (or "Sabbath" observance) is important to Evangelical Christians

for many reasons: among them, is that God rested on the Seventh Day, which is observed by

Groff and his congregation on Sunday, and God made it holy after He created the world; and that

God commands to "Remember" to keep His Lord's Day holy in the Ten Commandments.

Evangelical Christians believe that the obligation to refrain from secular work on the Lord's Day

was established by the Creator God, not by the church, and that individuals are responsible to
God for their faithful obedience or disobedience.

                                                     3
           Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 8 of 14



        15.    Like most other Christian churches, members of the Evangelical Christian Church

celebrate the Lord's Day every Sunday.

        16.    In March 2017, the Holtwood Post Office started Sunday delivery of packages for

Amazon.
        17.    Between March 2017 and December 2017, Groff did not work Sundays as a co-

worker, Sheila Moyer, who does not observe the Sabbath on Sunday, volunteered to take any

Sunday shifts Groff was scheduled to work.
        18.    In or about December 2017, Sheila Moyer was injured on the job and was unable

to continue working Groffs Sunday shifts.

        19.    In January 2018, Groff requested a religious accommodation from his supervisor,

Brian Hess ("Hess"). Gross notified Hess that he could not work on Sundays due to his religious

belief in observing the Lord's Day.
       20.     In March 2018, Groff filed a second religious accommodation request.

       21.     Groffs religious accommodation requests were never formally granted or denied,

but in practice, they were denied.

       22.     On January 16, 2018, the Agency issued Groff a disciplinary seven (7) day

suspension for refusing to work as scheduled on two (2) Sundays. The discipline stated it was for

misconduct.
       23.     When Hess issued Groff the discipline, he explained that Groff was being

punished for his refusal to obey orders.

       24.     On information and belief, such discipline violated Agency policy - policy

regards discipline as "corrective" and is intended to correct conduct to insure an employee's
success.

       25.     The discipline issued to Groff- if designed to be corrective -- was thereby

intentionally discriminatory in that it was issued with the intent to correct Groff s religious
observance of Sabbath on Sunday.



                                                  4
          Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 9 of 14



        26.     Groffs religious belief and observance regarding Sunday did not constitute the

sort of performance failures that management had a right to seek to correct through discipline.

Instead, it was Groff s constitutional right not to be forced to violate his religious beliefs as a

condition of working for a United States Federal Government Agency.

        27.    Alternately, ifthe discipline issued to Groff was intended to be punitive, as Hess

told Groff, it violated Agency policy that discipline be corrective in nature, not punitive.

        28.     On October 9, 2018, the Agency issued Groff another disciplinary suspension,

this time for fourteen (14) days.

        29.    Between December 2017 and January 2019, Defendant Agency continued to

schedule Groff to work on Sundays, despite being fully informed that Groffhad requested

religious accommodation not to work on Sundays.

        30.     On information and belief, all of Groffs supervisors, postmasters, etc., knew that

he was an Evangelical Christian, and did not wish to work on Sundays for Religious reasons.

        31.    Yet, throughout this time period Agency made no effort to provide Groff with a

job assignment that would eliminate his being scheduled in conflict with his religion.

        32.     Groff notified the Defendant that he was unwilling to violate his religious

convictions by working on Sundays.

        33.    Despite sharing his religious conviction with the Defendant, the latter still

scheduled Groff to work on Sunday.

        34.    Because Groff would not work on his Lord's Day, and because he refused to work

on Sundays in the future, Hess issued Groff a written Letter of Warning on June 6, 2017.

        35.    Because Groff would not work on his Lord's Day, and because he refused to work

on Sundays in the future, Hess issued Groff a written seven (7) day suspension on January 16,

2018.

        36.    Because Groff would not work on his Lord's Day, and because he refused to work

on Sundays in the future, Hess issued Groff a written fourteen (14) day suspension on October 9,

2018.

                                                   5
            Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 10 of 14



           37.   Hess did not make any effort to relieve Groff of the obligation to work on Sunday,

i.e., to provide religious accommodation, as required by Title VII.
           38.   On information and belief, Groff was not disciplined for attendance reasons, but

because he told the Defendant that he would not work on Sundays, in violation of his religious

beliefs.
           39.   The discipline and threat of termination due to Lord's Day observance caused

Groff much anxiety and stress.
           40.   At all times relevant, Groff met or exceeded expectations with respect to his

performance.

           41.   Groff was never issued any counseling or discipline with respect to his

performance.
                                    FIRST CAUSE OF ACTION

                              Religious Discrimination in Violation of
                              Title VII of the Civil Rights Act of 1964


           42.   Plaintiff incorporates by reference all of the allegations stated above as though

repeated and set forth in full herein.

           43.   Plaintiff has a sincerely held religious belief not to work on Sundays.

           44.   Defendant Agency, and all of Plaintiffs supervisors, had full knowledge of
Plaintiffs religion - Christian, and his religious observance of Sunday.

           45.   Plaintiffs postmaster, Hess, told Plaintiff that he was issuing discipline to

Plaintiff to punish him for his refusal to work on Sunday.

           46.   This constitutes an admission that Hess disciplined Plaintiff Groff on account of

his religion - Christian, and on account of his religious observance.

           47.   Hence, Plaintiff Groff s religion was a substantial motivating factor in
Defendant's decision to issue Plaintiff punitive (not corrective) discipline.




                                                   6
          Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 11 of 14



         48.    The disciplinary suspensions issued by Defendant Agency constitute adverse

employment actions, providing Plaintiff clear notice that ifhe continued to refuse to work on

Sundays, he would be terminated.

         49.    As a proximate result of Defendant's religious discrimination, Plaintiff has been

harmed in that he has suffered the loss of wages, salary, and benefits, in an amount according to

proof.

         50.    As a further proximate result of Defendant's discriminatory actions against

Plaintiff, as alleged above, Plaintiff has been harmed in that he has suffered humiliation, mental

anguish, and emotional and physical distress, and has been injured in mind and body, in an

amount according to proof.

         51.    42 U.S.C. § 2000e-5(k) provides that the court may allow the prevailing party to

recover a reasonable attorney's fee as part of the costs. As a result, Plaintiff is seeking reasonable

attorney's fees and costs.


                                  SECOND CAUSE OF ACTION

                   Failure to Accommodate Plaintiff's Religious Observance
                    in Violation of Title VII of the Civil Rights Act of 1964
         52.    Plaintiff incorporates by reference all of the allegations stated above as though

repeated and set forth in full herein.

         53.    Plaintiff has a sincerely held religious belief to observe Sunday as a day ofrest

and worship, and to avoid all secular labor on that day.

         54.    Plaintiff informed Defendant of this belief, and requested religious

accommodation not to work on Sunday.

         55.    Defendant failed and refused to act on Plaintiffs request for religious

accommodation, neither formally granting or denying this request, so effectively, Defendant

denied Plaintiffs request for religious accommodation.




                                                    7
          Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 12 of 14



         56.    Defendant failed to fulfill its legal obligation to make good faith efforts to provide

a reasonable religious accommodation to Plaintiff, and also failed to provide Plaintiff a religious

accommodation.
         57.    Instead of complying with its legal obligation to accommodate Plaintiffs

religious observance of Sunday, Defendant issued Plaintiff punitive (not corrective) discipline

constituting an adverse employment action.
         58.    On information and belief, Defendant Agency covered the Amazon delivery

duties on Sunday in Plaintiffs absence, and was fully capable of providing him with religious

accommodation.

         59.    As a proximate result of Defendant's religious discrimination, Plaintiff has been

harmed in that he has suffered the loss of wages, salary, and benefits, in an amount according to

proof.
         60.    As a further proximate result of Defendant's discriminatory actions against

Plaintiff, as alleged above, Plaintiff has been harmed in that he has suffered humiliation, mental

anguish, and emotional and physical distress, and has been injured in mind and body, in an

amount according to proof.

         61.    42 U.S.C. § 2000e-5(k) provides that the court may allow the prevailing party to
recover a reasonable attorney's fee as part of the costs. As a result, Plaintiff is seeking reasonable
attorney's fees and costs.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Gerald Groff respectfully requests that this Court:

         1.     Grant a permanent injunction enjoining Defendant, its agents and employees, and
all persons acting in active concert or participation with it, from engaging in religious

discrimination and retaliation and any other employment practice which discriminates on the
basis of religion.




                                                    8
         Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 13 of 14



       2.      Order Defendant to institute and carry out policies, practices, and programs which

provide Equal Employment Opportunities for religious observance of the Sabbath and which

eradicate the effects of its past and present unlawful employment practices.

       3.      Order Defendant to make Plaintiff whole by providing appropriate back-pay with

pre-judgement interest, in amounts to be determined at trial, and other affirmative relief

necessary to eradicate the effects of its unlawful employment practices, including but not limited

to reinstating Groff to his former position as a RCA or another suitable position, and providing

Groff with a schedule that accommodates his religious observance of the Lord's Day, i.e., time

off on Sundays, or in the alternative, front pay.

       4.      Order Defendant to make Plaintiff whole by providing compensation for past and

future non-pecuniary losses resulting from the unlawful conduct, including but not limited to

pain and suffering, emotional distress, inconvenience, mental anguish, loss of enjoyment of life

and humiliation, in amounts to be determined at trial.

       5.      Order Defendant to pay Plaintiffs reasonable attorneys' fees and costs.

       6.      Grant such further relief as this Court deems just and proper.




Dated: May 1, 2019


                                                         500 Allentown Pike, Suite 3
                                                        Blandon, PA 19510
                                                        Telephone:   610-926-7875
                                                        Facsimile:   484-930-0054
                                                        Email: david@cornerstonelaw.us

                                                        INDEPENDENCE LAW CENTER
                                                        Randall L. Wenger, Esq.
                                                        Penna I.D. No. 86537
                                                        Jeremy Samek, Esq.
                                                        Penna I.D. No. 205060
                                                        23 North Front Street

                                                    9
Case 5:19-cv-01879-JLS Document 1 Filed 05/01/19 Page 14 of 14



                                   2nd Floor
                                   Harrisburg, PA 17101
                                   Telephone:    717-657-4990
                                   Facsimile:    717-545-8107
                                   Email: rwenger@indlawcenter.org
                                   Email: jsamek@indlawcenter.org

                                   CHURCH STATE COUNCIL
                                   Alan J. Reinach, Esq. of counsel, pro hac
                                   vice pending
                                   2686 Townsgate Rd
                                   Westlake Village, CA 91361
                                   Telephone:     805-413-7398
                                   Facsimile:     805-497-7099
                                   Email: ajreinach@churchstate.org

                                   Counsel for Plaintiff




                              10
